DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 04/21/2022 and 12/22/2020 have been considered by the examiner.

Status of the Claims
The response filed 04/06/2022 is acknowledged.
Claims 1-16 are pending.
Applicant’s election of Group I, claims 1-14 in the reply filed on 04/06/2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claims 15-16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 04/06/2022.
Applicant’s request for rejoinder is acknowledged.
Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. 
Claims 1-14 are treated on the merits in this action.  
The following rejections and/or objections are either reiterated or newly applied.  They constitute the complete set presently being applied to the instant application.  Rejections not reiterated herein have been withdrawn.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), first paragraph:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 6 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 6 recites the composition of claim 1 configured to release the antimicrobial material in a pH selective manner. However, claim 1 includes the limitation that the composition is configured to release the antimicrobial material in the presence of a low pH environment.  Since claim 1 includes a more specific limitation of pH selectivity, i.e., a low pH environment, claim 6 does not further limit the subject matter of claim 1 from which it depends. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections - 35 USC § 102
  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 6, 7, 8, and 10-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Fullriede, BioNanoMat, 17, 2016 (cited on IDS dated 04/21/2022).
Fullriede teaches pH responsive release of chlorhexidine from silica nanoparticles for dental applications (Fullriede, e.g., title). The composition contains silica nanoparticles which release chlorhexidine at acidic pH values (Fullriede, e.g., Abstract). Chlorhexidine is an antimicrobial agent as claimed (Fullriede, e.g., pg. 59, c2:Introduction). Fullriede, e.g., pg. 64, fig. 8 shows release is higher at pH 4 than at pH 7 in agreement with the Abstract. Since the composition is configured to release the antimicrobial material in the presence of a low pH environment as in claim 1, it is configured to release according to claims 8 and 13 since claims 8 and 13 do not require any structural features not mentioned by claim 1. Applicable to claims 10 and 11, Fullriede suggests the use as an oral rinse (Fullriede, e.g., pg. 59, Introduction) which suggests one skilled in the art would have at once envisaged the composition in the form of an oral rinse (mouthwash) containing a suitable aqueous vehicle (inactive ingredient). Applicable to claim 12, Fullriede teaches the composition comprising particles loaded with 24 wt% CHX (Fullriede, e.g., pg. 63, c2:first paragraph). Applicable to claim 13, the material in Fullriede contains the structural features of claim 1 and therefore appears to be configured to adhere to a surface of a tooth in the same way recited in claim 13. 
Fullriede anticipates the subject matter of instant claims 1, 3, 6, 7, 8, and 10-13.


Claims 1, 3, 6, 7, 8, 10, 11, 12, 13, 14 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Sienna, WO 2015074028 A1 (cited on Applicant’s IDS dated 04/21/2022).
	Sienna teaches silver particles containing a silica shell grown on the surface (Sienna, e.g., Example 2, 0213) which release silver ions (Sienna, e.g., claim 2). The silver is an antimicrobial material (Sienna, e.g., 0003). Sienna appears to prepare the silica shell in a manner like that done in the present application, i.e., tetraethylorthosilicate formation of silica shell. See Example 1 of the present application. While Sienna does not characterize the release of silver ions as configured to release the antimicrobial material in the presence of a low pH environment, Sienna does teach the material made in a manner like that claimed. Therefore, the release of antimicrobial material in the presence of a low pH environment appears to be an inherent property of the prior art material known from Sienna. Similarly, the configurations recited in claims 6, 7, 8, and 13 appear to be met since the material of Sienna has the structural features required by claim 1. Applicable to claim 11: Sienna teaches the material formulated as a toothpaste, mouthwash, or oral hygiene solution (Sienna, e.g., 0011). Applicable to claims 9-11 and 13-14, Sienna teaches the material formulated with a synthetic adhesive (Sienna, e.g., example 10)
	Sienna anticipates the subject matter of instant claims 1, 3, 6, 7, 8, 10, 11, 12, 13, 14

Claims 1 and 6-13 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by Tung, WO 2012119155 A1 (cited previously).
Tung teaches compositions effective for delivering an antimicrobial agent (chlorhexidine, Abstract), where the chlorhexidine is within a carrier, in a layer, or microencapsulated (Tung, e.g., ¶ 44, and claim 28: layer comprising a fist gel comprising a chlorhexidine salt). Compositions are effective for releasing higher concentrations of chlorhexidine and ions, e.g., calcium, phosphate, fluoride, and silver at a pH of less than 7, i.e., under acidic conditions (Tung, e.g., ¶ 38). Tung’s compositions are able to release more antimicrobial agents, e.g., chlorhexidine and/or silver under acidic conditions meeting the limitation of a layer that is configured to release the antimicrobial material in the presence of a low pH environment and the limitations of claim 6-7. 
	Applicable to claim 9: compositions include additional active ingredients, e.g., fluoride, phosphate, calcium salts (Tung, e.g., claim 28); antimicrobial peptides and derivatives thereof, or chitosan (Tung, e.g., 17) silver and salts thereof (Tung, e.g., 19). Applicable to claims 10 and 11: Tung teaches compositions in the form of a varnish (Tung, e.g., examples 5 and 6 and claim 20). Varnishes contain inactive ingredients, e.g., carriers, oils, waxes, ester, alcohols and polyols (Tung, e.g., 41 and claim 12). Additional active and inactive substances are found in ¶ 58- ¶ 59. 
Applicable to claim 12: antimicrobial agents are generally present in the range of from about 0.1 to 3% or 0.05 to about 5% (Tung, e.g., 21). These amounts overlap with the claimed range. Exemplary compositions contain 10% antimicrobial chlorhexidine (Tung, e.g., example 5, pg. 28). This is a clearly disclosed value within the claimed range. Also exemplified is a varnish containing 35.1% chlorhexidine (Tung, e.g., example 6). This is a clearly disclosed value within the claimed range. 
Applicable to claim 13: Tung teaches the composition in the form of an adhesive (Tung, e.g., 41).
Tung anticipates the subject matter of instant claims 1 and 6-7 and 9-13.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2 and 6-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Rosenblatt, J Dent Res, 116, 2009 (cited on IDS dated 12/22/2020).
Tung teaches compositions effective for delivering an antimicrobial agent (chlorhexidine, Abstract), where the chlorhexidine is within a carrier, in a layer, or microencapsulated (Tung, e.g., ¶ 44, and claim 28: layer comprising a fist gel comprising a chlorhexidine salt). Compositions are effective for releasing higher concentrations of chlorhexidine and ions, e.g., calcium, phosphate, fluoride, and silver at a pH of less than 7, i.e., under acidic conditions (Tung, e.g., ¶ 38). Tung’s compositions are able to release more antimicrobial agents, e.g., chlorhexidine and/or silver under acidic conditions meeting the limitation of a layer that is configured to release the antimicrobial material in the presence of a low pH environment and the limitations of claim 6-7. 
Tung teaches a composition according to claim 1 and wherein the antimicrobial composition further comprises, e.g., silver and/or fluorine ions (Tung, e.g., 47, 54, and claim 1) but does not expressly teach the antimicrobial material comprises silver diamine fluoride (SDF).
Rosenblatt teaches silver diamine fluoride was known and used for teeth and reports silver diamine fluoride combines the benefits of sodium fluoride and silver nitrate, i.e., fluoride produces fluoroapatite through reaction with the hydroxyapatite of teeth, and silver phosphate which provides antibacterial effect on bacteria present (Rosenblatt, e.g., pg. 119). Rosenblatt teaches silver diamine fluoride can have a significant and substantial benefit in arresting and preventing caries since SDF is more effective in preventing and arresting dental caries than conventional fluoride containing tooth varnish (Rosenblatt, e.g., Abstract, and pg. 121:Quantitative Assessments). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify antimicrobial compositions of Tung by incorporating SDF to improve the compositions of Tung in the same way suggested by Rosenblatt with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Rosenblatt teaches SDF is more effective than conventional fluoride containing dental treatments, and combines the effects of two separate ions suggested in Tung’s compositions, i.e., fluoride and silver into a single compound for formulation. The skilled artisan would have had a reasonable expectation of success since Tung teaches the antimicrobial compositions may further comprises sources of fluoride and silver ions. 
	Applicable to claim 9: compositions include additional active ingredients, e.g., fluoride, phosphate, calcium salts (Tung, e.g., claim 28); antimicrobial peptides and derivatives thereof, or chitosan (Tung, e.g., 17) silver and salts thereof (Tung, e.g., 19). Applicable to claims 10 and 11: Tung teaches compositions in the form of a varnish (Tung, e.g., examples 5 and 6 and claim 20). Varnishes contain inactive ingredients, e.g., carriers, oils, waxes, ester, alcohols and polyols (Tung, e.g., 41 and claim 12). Additional active and inactive substances are found in ¶ 58- ¶ 59. 
Applicable to claim 12: antimicrobial agents are generally present in the range of from about 0.1 to 3% or 0.05 to about 5% (Tung, e.g., 21). These amounts overlap with the claimed range. Exemplary compositions contain 10% antimicrobial chlorhexidine (Tung, e.g., example 5, pg. 28). This is a clearly disclosed value within the claimed range. Also exemplified is a varnish containing 35.1% chlorhexidine (Tung, e.g., example 6). This is a clearly disclosed value within the claimed range. 
Applicable to claim 13: Tung teaches the composition in the form of an adhesive (Tung, e.g., 41). Further, Tung suggests varnishes are configured to adhere to teeth since they harden over a short time by contact with saliva and/or air (Tung, e.g., 41) and provide long contact times with tooth surfaces, with good ion release kinetics, for effective formation of the desired compounds (Tung, e.g., 20). 
Applicable to claim 14: Tung teaches the compositions, e.g., in the form of a varnish or adhesive may contain resins, natural polymers synthetic polymers, e.g., polyurethane, two part resin (composite resin), which have been used for sustained release tooth fluoridation (Tung, e.g., 41).
Accordingly, the subject matter of claims 1, 2 and 6-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 1, 3, 5-7 and 9-14 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Lapidot, US 20020064541 A1.
Tung teaches compositions effective for delivering an antimicrobial agent (chlorhexidine, Abstract), where the chlorhexidine is within a carrier, in a layer, or microencapsulated (Tung, e.g., ¶ 44, and claim 28: layer comprising a fist gel comprising a chlorhexidine salt). Compositions are effective for releasing higher concentrations of chlorhexidine and ions, e.g., calcium, phosphate, fluoride, and silver at a pH of less than 7, i.e., under acidic conditions (Tung, e.g., ¶ 38). Tung’s compositions are able to release more antimicrobial agents, e.g., chlorhexidine and/or silver under acidic conditions meeting the limitation of a layer that is configured to release the antimicrobial material in the presence of a low pH environment and the limitations of claim 6-7. 
Tung teaches a composition according to claim 1 and wherein the composition may comprise chlorhexidine antimicrobial agent, calcium, fluoride, and/or silver effectively separated in stable concentrations using separate layers or microencapsulated and suspended in solution (Tung, e.g., 44). However, Tung does not expressly teach the layer surrounding the antimicrobial material comprises SiO2. 
Lapidot teaches compositions exhibiting enhanced formulation stability and delivery of topical active ingredients (Lapidot, e.g., Title). Lapidot teaches microcapsules having a core shell structure, and a diameter of approximately 0.1 to 100 microns, and a core including at least one active ingredient encapsulated within the shell, wherein the shell is obtained by a sol-gel process (Lapidot, e.g., Abstract). The shell, i.e., layer of the presently claimed invention, may be pure silica, i.e., SiO2- (Lapidot, e.g., 0130, 0232, example 1). The technique enables a broad range of active ingredient loading in the microcapsules, e.g., from about 0.001 to about 95% (Lapidot, e.g., 0084-0085). The technique offers advantages including ease of incorporating the actives into therapeutic, cosmetic, or cosmeceutical compositions with simple mixing to achieve and effective dispersion (Lapidot, e.g., 0123), with a high loading capacity (Lapidot, e.g., 0125).
Lapidot teaches the capsules for antibacterial and antimicrobial agents in compositions including toothpaste and other compositions designed for oral cavity/dental applications (Lapidot, e.g., 0203). Lapidot teaches the capsules for treating bacterial infection and cavities (Lapidot, e.g., claim 288, 0200). Lapidot teaches the capsules for active agents including dental agents (Lapidot, e.g., 0053 and claim 18), and substances having therapeutic effect on the teeth or in the oral cavity (Lapidot, e.g., 0170), e.g., toothpaste or mouthwash).
Lapidot teaches encapsulation creates microdomains within the entire formulation, e.g., one active ingredient can be encapsulated while a second encapsulated active ingredient can be present in the carrier which is particularly advantageous since the technique offers enhanced stabilization of a composition that comprises active ingredients that are chemically reactive with one another (Lapidot, e.g., 0148).  
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify a composition as understood from Tung using the known technique of encapsulating the antimicrobial materials within a shell layer comprising silica as suggested in Lapidot to improve Tung’s compositions in the same way. Since Tung teaches the composition may comprise an antimicrobial agent, calcium, fluoride, and/or silver effectively separated in stable concentrations using separate layers or microencapsulated and suspended in a solution or matrix, the skilled artisan would have seen Lapidot as teaching an effective technique for achieving stable concentrations of Tung’s actives which are separated in the same composition with enhanced stability and which are simple to formulate with effective dispersion in the desired formulation. The skilled artisan would have had a reasonable expectation of success since Lapidot teaches the technique for improving formulations dental application, e.g., cavities like Tung.
Applicable to claim 5: the claimed range overlaps significantly with the range of 3-50 microns suggested in Lapidot, e.g., 0153, and is entirely within the range of between 0.1 micron and 100 microns more generally taught (Lapidot, e.g., Abstract and 0135). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). MPEP 2144.05.
Accordingly, the subject matter of claims 1, 3, 5-7 and 9-14 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Claims 2, 4 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Tung, WO 2012119155 A1 in view of Lapidot, US 20020064541 A1 as applied to claims 1, 3, 5-7 and 9-14 above, and further in view of Rosenblatt, J Dent Res, 116, 2009.
The combined teachings of Tung and Lapidot enumerated above apply here. The combined teachings of Tung and Lapidot teach an antimicrobial agent encapsulated in a silica shell but do not expressly teach the antimicrobial material comprising silver diamine fluoride.
Rosenblatt teaches silver diamine fluoride was known and used for teeth and reports silver diamine fluoride combines the benefits of sodium fluoride and silver nitrate, i.e., fluoride produces fluoroapatite through reaction with the hydroxyapatite of teeth, and silver phosphate which provides antibacterial effect on bacteria present (Rosenblatt, e.g., pg. 119). Rosenblatt teaches silver diamine fluoride can have a significant and substantial benefit in arresting and preventing caries since SDF is more effective in preventing and arresting dental caries than conventional fluoride containing tooth varnish (Rosenblatt, e.g., Abstract, and pg. 121:Quantitative Assessments). 
It would have been prima facie obvious before the effective filing date of the presently claimed invention to modify antimicrobial compositions suggested by the combined teachings of Tung and Lapidot by incorporating SDF into the antimicrobial material to improve the compositions in the same way suggested by Rosenblatt with a reasonable expectation of success. The skilled artisan would have been motivated to make this modification since Rosenblatt teaches SDF is more effective than conventional fluoride containing dental treatments, and combines the effects of two separate ions suggested in Tung’s compositions, i.e., fluoride and silver into a single compound for formulation. The skilled artisan would have had a reasonable expectation of success since Tung teaches the antimicrobial compositions may further comprises sources of fluoride and silver ions. 
Applicable to claim 4: the skilled artisan motivated to incorporate SDF from Rosenblatt into compositions comprising an antimicrobial material encapsulated with a silica shell as suggested by Tung and Lapidot for improved treatment and prevention of caries would have arrived at microparticles comprising SDF surrounded by a layer of SiO---2- as claimed.
Applicable to claim 8: Lapidot teaches the compositions effective to release higher concentrations of antimicrobial agent and ions at a pH of less than 7, when the tooth is “under attack” or most susceptible to demineralization (Tung, e.g., 38). The composition of Tung and Lapidot improved by SDF as suggested in Rosenblatt would have led one skilled in the art to a configuration corresponding to that recited in claim 8, since Tung teaches the composition releases higher concentrations when the tooth is under attack and subject to demineralization. Tung teaches dental caries (tooth decay) is a demineralization process caused by acids produced from bacteria plaque (Tung, e.g., 33).
Accordingly, the subject matter of claims 2, 4 and 8 would have been prima facie obvious before the effective filing date of the presently claimed invention, absent evidence to the contrary. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claim(s) 1-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim(s) 15-29 of U.S. Application No. 17108947. 
Although the claims at issue are not identical, they are not patentably distinct from each other because: 
The reference application teaches a method for treating dental caries using a composition comprising an antimicrobial material that is configured to release the antimicrobial material in the presence of a low pH environment (claim 15). SDF is found in claim 17. Layer comprising SiO2 is found in claims 18-19. Microparticles having an average diameter of 5 to 40 microns is found in claim 20. Compositions configured to release the antimicrobial material in a pH-selective manner are found in claim 21. Compositions configured to release antimicrobial material at a substantially higher rate at pH 4.0 than pH 7.0 is found in claim 22. Compositions configured to release an effective amount of SDF in the presence of an active dental caries lesion but not release an effective amount of SDF in the presence of a tooth lacking an active dental caries lesion is found in claim 23. Additional active ingredients (claim 24), inactive ingredients (claim 25), formulations of a varnish, mouthwash toothpaste and adhesive strip (claim 26). Compositions comprise antimicrobial material between about 1% and about 40% by weight (claim 27). Compositions configured to adhere to a surface of a tooth are found in claim 28. Compositions configured to adhere to a surface of a tooth and comprising those ingredients listed in claim 14 is found in reference application claim 29.
The subject matter of the presently claimed invention is anticipated by the composition claimed in the reference application. 

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM A CRAIGO whose telephone number is (571)270-1347.  The examiner can normally be reached on Monday - Friday, 9am - 6pm, PDT.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert WAX can be reached on 571-272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/WILLIAM CRAIGO/Examiner, Art Unit 1615